Exhibit IMMEDIATE RELEASE Pacific Premier Bancorp, Inc. Announces Pricing of Public Offering of Common Stock Costa Mesa, Calif., November 4, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), announced today the pricing of an underwritten public offering of 4,615,385 shares of its common stock at a price of $3.25 per share.The net proceeds to the Company, after deducting underwriting discounts and commissions and estimated offering expenses, are expected to be approximately $13.9 million.Howe Barnes Hoefer & Arnett, Inc.served as sole underwriter of the offering.The Company has granted the underwriter a 30-day option to purchase up to an additional 692,307 shares of the Company’s common stock to cover over-allotments, if any.The Company expects to close the transaction, subject to customary conditions, on or about November 9, This announcement shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction.The Company has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (“SEC”) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the Company has filed with the SEC for more complete information about the Company and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, copies of the prospectus relating to the offering may be obtained by contacting Howe Barnes Hoefer & Arnett, 222 S. Riverside Plaza, 7th Floor, Chicago, IL 60606 or by calling toll-free 800-800-4693. About Pacific Premier Bancorp, Inc. The Company owns all of the capital stock of the Bank.The Company provides business and consumer banking products to its customers through our six full-service depository branches in Southern California located in the cities of San Bernardino, Seal Beach, Huntington Beach, Los Alamitos, Costa Mesa and Newport Beach.The Company's common stock is traded on the NASDAQ Global Stock Market under the symbol PPBI. FORWARD-LOOKING COMMENTS The statements contained herein that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.There can be no assurance that future developments affecting the Company will be the same as those anticipated by management.Actual results may differ from those projected in the forward-looking statements.These forward-looking statements involve risks and uncertainties.These include, but are not limited to, the following risks:changes in the performance of the financial markets; changes in the demand for and market acceptance of the Company's products and services; changes in general economic conditions including interest rates, presence of competitors with greater financial resources, and the impact of competitive projects and pricing; the effect of the Company's policies; the continued availability of adequate funding sources; andvarious legal, regulatory and litigation risks. Additional factors that could cause actual results to differ materially from those expressed in the forward-looking statements are discussed in the 2008 Annual Report on Form 10-K of Pacific Premier Bancorp, Inc. filed with the Securities and Exchange Commission (“SEC”) and available at the SEC’s Internet site (http://www.sec.gov). The Company specifically disclaims any obligation to update any factors or to publicly announce the result of revisions to any of the forward-looking statements included herein to reflect future events or developments. Contact: Pacific Premier Bancorp, Inc. Steven R.Gardner President/CEO 714.431.4000 Kent J.
